Mr. Justice Barnes delivered the opinion of the court. 4. Damages, § 61*—measure of damages when agent wrongfully discharged by his principal. "Where an agent was employed for a term of years to introduce new commodities into a new field under a contract whereby he was to receive a commission on goods actually sold, pay his own expenses, employ his own men, and maintain an office at his own expense, the measure of damages for his wrongful discharge may be based on what he might earn during the unexpired term of his contract so as to include future profits, and damages need not be confined to proof of commissions earned before and owing at the time of the commencement of the suit. 5. Municipal Court oe Chicago, § 8*—jurisdiction of attachment in aid. The Municipal Court is not without jurisdiction to issue a writ of attachment in aid in a case of the first class or where the damages are unliquidated, there being no such restriction in sections 19 and 28 of the Municipal Court Act, J. & A. Iff 1928, 3340, nor in section 31, ch. 11, R. S., J. & A. 1f 622. 6. Evidence, § 58*—when proof of a custom competent. In an action by an agent for wrongful discharge from employment, where the defense was that the agent had without authority made “guaranteed sales,” proof of a custom in defendant’s business of making such sales at the time of entering into the contract of employment, held competent to show that a guaranty was included in the terms, where the contract authorized sales upon the terms granted to the trade. 7. Instructions, § 110*—when not objectionable as sanctioning a misjoinder of claims. In an action by an agent for wrongful termination and breach of contract of employment, an instruction given for plaintiff telling the jury that the determination of the question whether there were commissions due for sales actually effected by plaintiff before the termination of the contract, was not affected by the question whether the contract was rightfully or wrongfully terminated, held not amendable to the criticism of sanctioning a misjoinder of claims, as the refusal to pay and commissions was one of the breaches of the contract for which recovery could be had in the suit. 8. Appeal and error, § 1241*—when erroneous instruction cannot be complained of. Appellant is in no position to complain of an instruction as improperly submitting a certain question to the jury where instructions given at his request submitted the same question.